USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 1 of 9


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

    JACKIE LAWRENCE,

                          Plaintiff,

           v.                                           CAUSE NO. 3:20-CV-612-DRL-MGG

    WEXFORD OF INDIANA, LLC et al.,

                          Defendants.

                                AMENDED OPINION & ORDER1

          Jackie Lawrence, a prisoner without a lawyer, filed a complaint against ten

separate defendants alleging that he has received constitutionally inadequate medical

treatment for his gastroesophageal reflex disease (GERD) and that he has been retaliated

against for complaining about his inadequate care while incarcerated at the Indiana State

Prison. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Under 28 U.S.C. § 1915A, the court still must review a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

          Here, Mr. Lawrence alleges that he was diagnosed with GERD in the early 2000s.

His symptoms vary in severity; but, when he doesn’t receive medication for the




1   This opinion is amended to correct a clerical error on page nine of the order.
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 2 of 9


condition, it causes him significant pain, and he vomits bile and food every day. He was

taking Pepcid for the condition, and it reduced his symptoms significantly. However,

around October 2019, Dr. Nancy Marthakis or Nurse Thews discontinued his Pepcid

without providing him with an alternative medication. He says he filed numerous

medical requests to obtain more Pepcid or some other medication to help with his

symptoms, and he saw medical staff, including Dr. Marthakis and Nurse Thews, after the

Pepcid was discontinued. Dr. Marthakis and Nurse Thews told him that Zantac had been

recalled, and this caused Pepcid to be on backorder. He was told that he could order

Tums, Pepcid, or Prilosec on commissary. But Mr. Lawrence is indigent, and he shared

his account ledger with them to demonstrate this. Dr Marthakis and Nurse Thews

indicated that this was not their problem—that Mr. Lawrence needed to get the warden

to help him obtain medication from commissary if he could not afford it. Mr. Lawrence

asserts that, when an inmate has a serious medical condition, it is the obligation of

medical staff to provide necessary medication. According to Mr. Lawrence, it is only the

obligation of the warden to provide medication from commissary for non-serious matters

that amount to an inconvenience.

      After months of no treatment whatsoever, Dr. Marthakis and Nurse Thews

authorized Mr. Lawrence to receive Pepto-Bismol, but only in thirty-day increments. He

was forced to go without any medication for one to four weeks in between the thirty-day

supplies of Pepto-Bismol. The medication did not provide the same relief that Pepcid

provided, but it helped some. Dr. Marthakis and Nurse Thews refused to prescribe

anything other than Pepto-Bismol, refused to order more than a thirty-day supply, and


                                           2
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 3 of 9


refused to make arrangements to see him before he was out of medication. Then, on

March 28, 2020, Mr. Lawrence was prescribed four months of antacids. However, he only

received one month’s worth.

       On May 11, 2020, Nurse Thews prescribed Prilosec for Mr. Lawrence. When Dr.

Marthakis learned that Nurse Thews had prescribed Prilosec for Mr. Lawrence, she told

Nurse Thews never to do that again. She also said that, from then on, she would be Mr.

Lawrence’s sole provider of treatment for his GERD.

       On June 15, 2020, or June 16, 2020, Mr. Lawrence saw Nurse Block for sick call, and

he overheard Nurse Block discussing the possibility of renewing the order for Prilosec.

Nurse Thews indicated that she could not do that because Dr. Marthakis said so, and

because Mr. Lawrence files too many grievances.

       In medical cases, the Constitution is violated only when a defendant is deliberately

indifferent to an inmate’s serious medical needs. Gutierrez v. Peters, 111 F.3d 1364, 1369

(7th Cir. 1997). A medical need is “serious” if it is one that a physician has diagnosed as

mandating treatment, or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir.

2005). “[C]onduct is deliberately indifferent when the official has acted in an intentional

or criminally reckless manner, i.e., the defendant must have known that the plaintiff was

at serious risk of being harmed and decided not to do anything to prevent that harm from

occurring even though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478

(7th Cir. 2005) (quotation marks, brackets, and citation omitted). For a medical

professional to be held liable for deliberate indifference to an inmate’s medical needs, he


                                              3
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 4 of 9


or she must make a decision that represents “such a substantial departure from accepted

professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008). That said, “the Constitution is not a medical code that

mandates specific medical treatment.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

“Whether and how pain associated with medical treatment should be mitigated is for

doctors to decide free from judicial interference, except in the most extreme situations.”

Id. Inmates are “not entitled to demand specific care [nor] entitled to the best care

possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Moreover, constitutionally

adequate care does not require the total alleviation of pain. Snipes v. DeTella, 95 F.3d 586,

592 (7th Cir. 1996) (“To say the Eighth Amendment requires prison doctors to keep an

inmate pain-free in the aftermath of proper medical treatment would be absurd.”).

Furthermore, a delay in providing treatment can constitute deliberate indifference when

it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d 742, 752-53 (7th Cir.

2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

       Here, accepting the allegations of the complaint as true, as the court must at this

stage, Mr. Lawrence has alleged that he suffers from a serious medical condition.

Furthermore, it can be inferred that both Dr. Marthakis and Nurse Thews were

deliberately indifferent to his need for care for that condition. Accordingly, Mr. Lawrence

may proceed against them on an Eighth Amendment deliberate indifference claim for

failure to treat his GERD.




                                              4
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 5 of 9


       “To prevail on his First Amendment retaliation claim, [Mr. Lawrence] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation

marks and citations omitted). Mr. Lawrence has not identified any particular First

Amendment activity that he engaged in or any link between that activity and the

defendants’ actions. He alleges only that a reference was made to him filing foo many

grievances, but it is unclear when he filed grievances, whose behavior he was

complaining about in those grievances, or what those grievances pertained to. Thus, he

cannot proceed on a First Amendment retaliation claim against Dr. Marthakis or Nurse

Thews.

       Next, Mr. Lawrence indicates that one or more of Nurse Brenda, Nurse Jasmine,

Nurse Deanna, Nurse Faye, or Nurse Stephanie prevented him from receiving the refills

of antacid that should have been available to him. He concludes that they interfered with

prescribed treatment, but he offers no details whatsoever from which a reasonable

factfinder could conclude that any of these individuals were deliberately indifferent to

his serious medical need.

       Mr. Lawrence has also sued Warden Ron Neal and Assistant Warden J. Nowatzke,

although he does not allege that either of them were directly involved in making

treatment decisions related to his condition. Rather, he alleges that, since late 2019, Mr.

Lawrence has sent several requests to Warden Neal and Assistant Warden Nowatzke


                                            5
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 6 of 9


asking for assistance in obtaining over the counter medication for his condition, as

directed by medical staff, due to his indigent status. They did not respond and did not

provide any over-the-counter medication. Section 1983 “liability depends on each

defendant’s knowledge and actions, not on the knowledge or actions of persons they

supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are

responsible for their own misdeeds but not for anyone else’s.” Id. at 596. The doctrine

of respondeat superior, which allows an employer to be held liable for subordinates’ actions

in some types of cases, has no application to § 1983 actions. Moore v. State of Indiana, 999

F.2d 1125, 1129 (7th Cir. 1993). “‘[N]o prisoner is entitled to insist that one employee do

another’s job,’ and the division of labor is critical to the efficient functioning of the

organization.” Aguilar v. Gaston-Camara, 861 F.3d 626, 633 (7th Cir. 2017) (quoting Burks

v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Under the law:

       The division of labor is important not only to bureaucratic organization but
       also to efficient performance of tasks; people who stay within their roles can
       get more work done, more effectively, and cannot be hit with damages
       under § 1983 for not being ombudsmen. [The] view that everyone who
       knows about a prisoner’s problem must pay damages implies that [a
       prisoner] could write letters to the Governor of Wisconsin and 999 other
       public officials, demand that every one of those 1,000 officials drop
       everything he or she is doing in order to investigate a single prisoner’s
       claims, and then collect damages from all 1,000 recipients if the letter-
       writing campaign does not lead to better medical care. That can’t be right.
       The Governor, and for that matter the Superintendent of Prisons and the
       Warden of each prison, is entitled to relegate to the prison’s medical staff
       the provision of good medical care.

Burks, 555 F.3d at 595. Personal liability requires more than allegations that the defendant

is a supervisor or that the defendant knew of the plaintiff’s complaints. Thus, Mr.

Lawrence may not proceed against Warden Neal or Assistant Warden Nowatzke in their


                                             6
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 7 of 9


individual capacities. However, Warden Neal has both the authority and the

responsibility to ensure that inmates are provided constitutionally adequate medical

treatment as required by the Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311,

315 (7th Cir. 2011). Therefore, Mr. Lawrence will be allowed to proceed against Warden

Neal in his official capacity as the Warden of the Indiana State Prison for permanent

injunctive relief.

       Last, Mr. Lawrence has sued Wexford of Indiana. A private company performing

a state function can be held liable to the same extent as a municipal entity under Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs.,

675 F.3d 650, 675 (7th Cir. 2012) (Monell framework applies to private company providing

medical care at correctional facility). But a corporation “cannot be held liable under § 1983

on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Rather

corporate liability exists only “when execution of a [corporation’s] policy or custom . . .

inflicts the injury.” Id. Mr. Lawrence asserts generally that the defendants were acting in

accordance with Wexford’s policies when they provided him with constitutionally

inadequate medical care. Still, he does not identify any specific policy or practice

maintained by Wexford that resulted in the violation of his constitutional rights. The only

policy that Mr. Lawrence has identified – that Wexford only provides over-the-counter

medication to indigent inmates when their condition is serious – does not violate Mr.

Lawrence’s rights. Rather, it indicates that there may be a dispute about the seriousness

of his condition. Therefore, Mr. Lawrence has not stated a claim against Wexford.

       For these reasons, the court:


                                               7
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 8 of 9


      (1) GRANTS Jackie Lawrence leave to proceed against Dr. Nancy Marthakis and

Nurse Practitioner Diane Thews in their individual capacities for compensatory and

punitive damages for denying him constitutionally adequate medical treatment for his

GERD, in violation of the Eighth Amendment;

      (2) GRANTS Jackie Lawrence leave to proceed against Warden Ron Neal in his

official capacity as Warden of Indiana State Prison for permanent injunctive relief to

provide constitutionally adequate medical treatment for his GERD, as required by the

Eighth Amendment;

      (3) DISMISSES all other claims;

      (4) DISMISSES Wexford of Indiana, LLC, Assistant Warden J. Nowatzke, Nurse

Brenda, Nurse Jasmine, Nurse Deanna, Nurse Faye, and Nurse Stephanie;

      (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Dr. Nancy Marthakis and Nurse

Diane Thews at Wexford of Indiana, LLC, with a copy of this order and the complaint

(ECF 2), pursuant to 28 U.S.C. § 1915(d);

      (6) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Warden Ron Neal in his official

capacity at Indiana State Prison, with a copy of this order and the complaint (ECF 2),

pursuant to 28 U.S.C. § 1915(d);

      (7) ORDERS Wexford of Indiana, LLC, and the Indiana Department of Correction

to provide the United States Marshal Service with the full name, date of birth, social




                                            8
USDC IN/ND case 3:20-cv-00612-DRL-MGG document 7 filed 10/23/20 page 9 of 9


security number, last employment date, work location, and last known home address of

any defendant that does not waive service, if they have such information; and

      (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Nancy Marthakis, Nurse

Thews, and Warden Ron Neal to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED.

      October 23, 2020                          s/ Damon R. Leichty
                                                Judge, United States District Court




                                            9
